Exhibit 10(20)

(HESS LOGO) [y80747y8074700.gif]   (TOTAL PACKAGE LOGO) [y80747y8074701.gif]

J. Barclay Collins
Executive Vice President, General Counsel
(212) 536-8576
September 19, 2008
Mr. Timothy Goodell
[Address Omitted]
Dear Tim:
I am pleased to confirm Hess Corporation’s (the “Company”) offer of employment
as Senior Vice President, General Counsel, reporting directly to me. You will be
based in the Company’s New York office.
Your salary will be paid on a bi-weekly basis in an amount equivalent to
$650,000 per year. Your first day of employment with the Company will be
discussed upon acceptance of this offer. However, based on our previous
conversation, I am targeting some time in mid-January, 2009 for your start date.
You will receive a $1,500,000 signing bonus, less applicable deductions, which
will be paid to you in the following manner: you will receive $750,000 within
30 days of joining; and you will receive a final payment of $750,000 on the
twelve (12) month anniversary date of your employment, unless you have
voluntarily elected to terminate your employment prior thereto.
In addition, you will be entitled to participate in the Hess Corporation Cash
Bonus Plan (“CBP”). Your target bonus for 2009 will be $650,000. The actual
bonus will be based on a combination of corporate, business unit and individual
performance. The actual bonus can vary between 0% and 150% of your target bonus.
For 2009, you will be guaranteed a bonus of $650,000. Bonuses are paid in the
first quarter of the subsequent year. You will only be entitled to the payment
of this bonus if you are still employed by the Company on the date the bonus is
to be paid.
Additionally, you will be entitled to five (5) weeks vacation annually.
Upon joining Hess, you will be awarded shares of restricted stock and options
for the purchase of shares of Hess Corporation stock, the combined value of
which is approximately $2,250,000. The exact number of these shares and options,
and the option price which will be the closing price on that day, will be
determined at the time the award is approved by the Compensation Committee.
Hess Corporation 1185 Avenue of the Americas New York, NY 10036

 



--------------------------------------------------------------------------------



 



(HESS LOGO) [y80747y8074700.gif]   (TOTAL PACKAGE LOGO) [y80747y8074701.gif]

Timothy Goodell
Page 2 of 4
Stock options awarded under the Company long-term incentive plan have a
three-year graded vesting and ten year term. Shares of restricted stock awarded
under the Company’s long-term incentive plan have a three-year “cliff” vesting
provision. Other provisions of the Company’s long-term incentive plan applicable
to these awards will be described in the award documents you receive.
You will be eligible for consideration in future years beyond 2008 for long-term
incentive plan awards (restricted stock and stock options) which are determined
at the discretion of management.
You will also be eligible to receive benefits under the Company’s Change in
Control Plan and an agreement will be executed upon your hire.
Please note that your base salary and all other compensation information are
considered confidential by the Company and should not be discussed.
You may elect Medical Coverage, Dental Coverage, Vision Coverage, Optional Life
Insurance, Flexible Spending Accounts (FSA), Long Term Disability Insurance
(LTD) and Family Accident Insurance and will receive information under separate
cover. The effective date of your elected benefits (Medical, Dental, Vision,
Family Accident and LTD) will be your start date should you enroll on or before
your start date or the date you enroll if it is after your start date. For all
other benefits, coverage will be effective the first of the month after your
enroll. Additionally, you will be eligible to enroll in the Company’s Savings
Plan, a 401(k) program administered by ACS. You will receive details on our
benefit plans under separate cover. If you have any further questions on our
employee benefit plans, please let us know.
Please understand that as with all other new employees, this offer is contingent
on the results of a background check and drug test that Hess will procure on you
for employment purposes. The drug test must be taken within 48 hours from the
date you sign the attached Drug Test Consent Form, which is referenced below.
You may visit www.questdiagnostics.com to locate a facility to have your drug
test performed. At the time of your appointment, present the enclosed Chain of
Custody form to the provider. If you accept this offer, please review and sign
the attached Drug Test Consent Form, which will allow Hess to have the drug test
performed, and also sign the Authorization and Fair Credit Reporting Act
Disclosure Form, which will allow Hess to obtain a background check on you.
Please return the signed forms to my attention within 48 hours. In order to
expedite the process, you may fax the signed offer letter and completed
authorization forms to [name and telephone number omitted].
Hess Corporation 1185 Avenue of the Americas New York, NY 10036

 



--------------------------------------------------------------------------------



 



(HESS LOGO) [y80747y8074700.gif]   (TOTAL PACKAGE LOGO) [y80747y8074701.gif]

Timothy Goodell
Page 3 of 4
This offer is also contingent upon proof of identity and employment eligibility.
The Immigration Reform and Control Act of 1986 requires the Company to verify
and record both your identity and right to work in the United States.
Accordingly, this offer of employment is also contingent on your being able to
satisfy this law within three (3) business days of the date employment begins.
Please refer to the enclosed sheet of instructions regarding acceptable
documentation.
This letter contains the entire offer of employment and supersedes
representations regarding the terms and conditions of employment, if any, that
may have been made in prior communications, written or oral, between you and the
Company or any of its representatives. As a condition of payment by the Company,
you must agree to repay the Company the full $1,500,000 signing bonus if you
voluntarily terminate your employment with the Company within two years from the
date your employment began. In the event that the Company initiates the
termination of your employment, other than for cause, within two years of your
employment date, you will be entitled to retain the full $1,500,000 signing
bonus.
Your employment with the Company will be “at will.” This means both you and the
Company are free to terminate the employment relationship at any time, with or
without a reason, and with or without prior notice. Additionally, the Company
has the right to alter the terms of your employment at any time, with or without
cause.
The terms contained in this letter cannot be modified except in writing, signed
by a duly authorized representative of the Company.
Tim, we are extremely pleased about you joining us and are confident that your
association with Hess Corporation will be a great experience. We look forward to
a long and mutually rewarding relationship. As I have said on many occasions to
John in discussing the prospects of your joining Hess, I know of no one I would
like better to be my successor! All of us on our leadership team are eager to
begin working with you.
In the meantime, if you have any questions, please feel free to call me at
(212) 536-8577.
Hess Corporation 1185 Avenue of the Americas New York, NY 10036

 



--------------------------------------------------------------------------------



 



(HESS LOGO) [y80747y8074700.gif]   (TOTAL PACKAGE LOGO) [y80747y8074701.gif]

Timothy Goodell
Page 4 of 4
Please acknowledge your acceptance of the above terms by signing and dating in
the spaces provided below and returning this letter to me by Tuesday,
September 30, 2008.
Regards,

              /s/ Barclay                   J. Barclay Collins      



I accept this offer of employment:

              /s/ Timothy B. Goodell   Date 9/29/08               Timothy
Goodell      
 
            On or about 1/15/09                  
 
  Start Date        

Hess Corporation 1185 Avenue of the Americas New York, NY 10036

 